The judgment of the court was pronounced by
Slidell, J.
If it be conceded that the defendant was a co-debtor in solido with Bemiss, and that the prescription was interrupted by the judicial pursuit of the latter, still it began to run again in Brashear’s favor; and a sufficient time thereafter elapsed to release him by prescription. See Hite v. Vaught, 2d Ann. 971.
The judgment against Brashear was a nullity for want of citation, and was adjudged null. We are unable to understand how such a judgment can be considered as suspending prescription until its nullity is judicially declared. The decree by which it was declared void, ascertained, but did not create its nullity.
It is therefore decreed, that the judgment of the district court be affirmed, with costs.